Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of August 5,
2008, by and among VIVUS, Inc., a Delaware corporation (the “Company”), and the
investors named on Exhibit A hereto (each an “Investor” and collectively the
“Investors”).

 

WITNESSETH

 

WHEREAS, the Company has filed with the Securities and Exchange Commission (the
“Commission”) a Registration Statement (as defined below) relating to the offer
and sale from time to time of the Company’s securities, including shares of its
Common Stock, $0.001 value (“Common Stock”);

 

WHEREAS, the Company is offering for sale shares of Common Stock (the “Offered
Shares”) to the Investors pursuant to the Registration Statement; and

 

WHEREAS, each Investor, severally and not jointly, desires to purchase from the
Company Offered Shares on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the recitals (which are deemed to be a part
of this Agreement), mutual covenants, representations, warranties and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 


1.             DEFINITIONS.  AS USED HEREIN, THE FOLLOWING TERMS HAVE THE
MEANINGS INDICATED:


 

“Person” shall mean any individual, partnership, limited liability company,
joint venture, firm, corporation, association, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.

 

“Prospectus” shall mean the prospectus forming a part of the Registration
Statement and the prospectus supplement relating to the Offered Shares in the
form first filed pursuant to Rule 424(b) under the Securities Act, as amended
(the “Securities Act”), as further amended or supplemented prior to the
execution of this Agreement, and shall include all information and documents
incorporated by reference in such prospectus.

 

“Registration Statement” shall mean the registration statement on Form S-3 (File
No. 333-150649), including a prospectus, relating to the offer and sale of
certain of the Company’s Common Stock, which was declared effective by the
Commission on May 29, 2008.  References herein to the term “Registration
Statement” as of any date shall mean such effective registration statement, as
amended or supplemented to such date, including all information and documents
incorporated by reference therein.

 

--------------------------------------------------------------------------------



 


2.                                       PURCHASE OF COMMON STOCK.  SUBJECT AND
PURSUANT TO THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT, THE COMPANY
AGREES THAT IT WILL ISSUE AND SELL TO EACH INVESTOR AND EACH INVESTOR, SEVERALLY
AND NOT JOINTLY, AGREES THAT IT WILL PURCHASE FROM THE COMPANY, THE NUMBER OF
OFFERED SHARES SET FORTH ON SCHEDULE I ATTACHED HERETO (THE “INVESTOR SHARES”). 
THE AGGREGATE PURCHASE PRICE FOR THE INVESTOR SHARES (THE “AGGREGATE PURCHASE
PRICE”) AND THE PURCHASE PRICE PER INVESTOR SHARE IS SET FORTH ON SCHEDULE I
HERETO.  THE CLOSING OF THE PURCHASE AND SALE OF THE INVESTOR SHARES WILL BE ON
THE DATE AND AT THE TIME SET FORTH ON SCHEDULE I HERETO, OR SUCH OTHER DATE OR
TIME AS THE PARTIES MAY AGREE UPON IN WRITING (THE “CLOSING”).


 


3.                                       DELIVERIES AT CLOSING.


 


(A)           DELIVERIES BY THE INVESTOR.  PROMPTLY AFTER RECEIPT OF THE SHARES
BY THE INVESTOR’S CUSTODIAN EACH INVESTOR SHALL DELIVER TO THE COMPANY THE
AGGREGATE PURCHASE PRICE BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN
ACCOUNT DESIGNATED BY THE COMPANY AS SET FORTH ON SCHEDULE I HERETO, WHICH FUNDS
WILL BE DELIVERED TO THE COMPANY IN CONSIDERATION OF THE INVESTOR SHARES ISSUED
AT THE CLOSING.


 


(B)           DELIVERIES BY THE COMPANY.  PRIOR TO THE CLOSING, THE COMPANY
SHALL DELIVER TO EACH INVESTOR THE INVESTOR SHARES THROUGH THE DEPOSITORY TRUST
COMPANY DWAC SYSTEM TO THE ACCOUNT THAT THE INVESTOR HAS SPECIFIED IN WRITING TO
THE COMPANY.


 


4.                                       REPRESENTATIONS, WARRANTIES, COVENANTS
AND AGREEMENTS.


 


(A)           INVESTOR REPRESENTATIONS, WARRANTIES AND COVENANTS.  EACH
INVESTOR, SEVERALLY AND NOT JOINTLY, REPRESENTS, WARRANTS AND AGREES AS FOLLOWS:


 


(1)                                  INVESTOR HAS RECEIVED COPIES OF THE
REGISTRATION STATEMENT AND THE PROSPECTUS, INCLUDING ALL DOCUMENTS AND
INFORMATION INCORPORATED BY REFERENCE THEREIN AND AMENDMENTS THERETO, AND
UNDERSTANDS THAT NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR TO
MAKE ANY REPRESENTATIONS THAT WERE NOT CONTAINED IN THE REGISTRATION STATEMENT
AND THE PROSPECTUS, AND INVESTOR HAS NOT RELIED ON ANY SUCH OTHER INFORMATION OR
REPRESENTATIONS IN MAKING A DECISION TO PURCHASE THE INVESTOR SHARES.  INVESTOR
HEREBY CONSENTS TO RECEIVING DELIVERY OF THE REGISTRATION STATEMENT AND THE
PROSPECTUS, INCLUDING ALL DOCUMENTS AND INFORMATION INCORPORATED BY REFERENCE
THEREIN AND ANY AMENDMENTS THERETO, BY ELECTRONIC MAIL.


 


(2)                                  INVESTOR ACKNOWLEDGES THAT IT HAS SOLE
RESPONSIBILITY FOR ITS OWN DUE DILIGENCE INVESTIGATION AND ITS OWN INVESTMENT
DECISION, AND THAT IN CONNECTION WITH ITS INVESTIGATION OF THE ACCURACY OF THE
INFORMATION CONTAINED OR INCORPORATED BY REFERENCE IN THE REGISTRATION STATEMENT
AND THE PROSPECTUS AND ITS INVESTMENT DECISION, INVESTOR HAS NOT RELIED ON ANY
REPRESENTATION OR INFORMATION NOT SET FORTH IN THIS AGREEMENT, THE REGISTRATION
STATEMENT OR THE PROSPECTUS.


 


(3)                                  THE EXECUTION AND DELIVERY OF THIS
AGREEMENT BY INVESTOR AND THE PERFORMANCE OF THIS AGREEMENT AND THE CONSUMMATION
BY INVESTOR OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN DULY AUTHORIZED BY
ALL NECESSARY (CORPORATE, PARTNERSHIP OR LIMITED LIABILITY IN THE CASE OF A
CORPORATION, PARTNERSHIP OR LIMITED LIABILITY COMPANY) ACTION OF INVESTOR, AND
THIS AGREEMENT, WHEN DULY EXECUTED AND DELIVERED BY INVESTOR, WILL CONSTITUTE A
VALID AND LEGALLY BINDING

 

2

--------------------------------------------------------------------------------



 


INSTRUMENT, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS AGAINST INVESTOR, EXCEPT AS
ENFORCEMENT HEREOF MAY BE LIMITED BY THE EFFECT OF ANY APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION OR SIMILAR LAWS OR COURT DECISIONS AFFECTING
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND EXCEPT AS ENFORCEMENT HEREOF IS
SUBJECT TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER ENFORCEMENT IS
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).


 


(4)                                  NO STATE, FEDERAL OR FOREIGN REGULATORY
APPROVALS, PERMITS, LICENSES OR CONSENTS ARE REQUIRED FOR INVESTOR TO ENTER INTO
THIS AGREEMENT OR PURCHASE THE INVESTOR SHARES.


 


(B)           COMPANY REPRESENTATIONS, WARRANTIES AND COVENANTS.  THE COMPANY
HEREBY REPRESENTS, WARRANTS AND AGREES AS FOLLOWS:


 


(1)                                  THE COMPANY HAS BEEN DULY INCORPORATED AND
HAS A VALID EXISTENCE AND THE AUTHORIZATION TO TRANSACT BUSINESS AS A
CORPORATION UNDER THE LAWS OF THE STATE OF DELAWARE, WITH CORPORATE POWER AND
AUTHORITY TO OWN ITS PROPERTIES AND CONDUCT ITS BUSINESS AS DESCRIBED IN THE
PROSPECTUS, AND HAS BEEN DULY QUALIFIED AS A FOREIGN CORPORATION FOR THE
TRANSACTION OF BUSINESS AND IS IN GOOD STANDING UNDER THE LAWS OF EACH OTHER
JURISDICTION IN WHICH IT OWNS OR LEASES PROPERTIES OR CONDUCTS ANY BUSINESS SO
AS TO REQUIRE SUCH QUALIFICATION, EXCEPT FOR SUCH JURISDICTIONS WHEREIN THE
FAILURE TO BE SO QUALIFIED AND IN GOOD STANDING WOULD NOT INDIVIDUALLY OR IN THE
AGGREGATE HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS, RESULTS OF OPERATIONS
OR FINANCIAL CONDITION OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE (A
“MATERIAL ADVERSE EFFECT”).


 


(2)                                  EACH SUBSIDIARY OF THE COMPANY HAS BEEN
DULY INCORPORATED AND IS VALIDLY EXISTING AS A CORPORATION IN GOOD STANDING
UNDER THE LAWS OF ITS JURISDICTION OF INCORPORATION, WITH CORPORATE POWER AND
AUTHORITY TO OWN ITS PROPERTIES AND CONDUCT ITS BUSINESS AS DESCRIBED IN THE
PROSPECTUS, AND HAS BEEN DULY QUALIFIED AS A FOREIGN CORPORATION FOR THE
TRANSACTION OF BUSINESS AND IS IN GOOD STANDING UNDER THE LAWS OF EACH OTHER
JURISDICTION IN WHICH IT OWNS OR LEASES PROPERTIES OR CONDUCTS ANY BUSINESS SO
AS TO REQUIRE SUCH QUALIFICATION, EXCEPT FOR SUCH JURISDICTIONS WHEREIN THE
FAILURE TO BE SO QUALIFIED AND IN GOOD STANDING WOULD NOT INDIVIDUALLY OR IN THE
AGGREGATE HAVE A MATERIAL ADVERSE EFFECT.  ALL SUBSIDIARIES AND THEIR RESPECTIVE
JURISDICTIONS OF INCORPORATION ARE IDENTIFIED ON SCHEDULE II HERETO.  EXCEPT AS
DISCLOSED IN SCHEDULE II, ALL OF THE OUTSTANDING CAPITAL STOCK OR OTHER VOTING
SECURITIES OF EACH SUBSIDIARY IS OWNED BY THE COMPANY, DIRECTLY OR INDIRECTLY,
FREE AND CLEAR OF ANY LIEN AND FREE OF ANY OTHER LIMITATION OR RESTRICTION
(INCLUDING ANY RESTRICTION ON THE RIGHT TO VOTE, SELL OR OTHERWISE DISPOSE OF
SUCH CAPITAL STOCK OR OTHER VOTING SECURITIES).  THERE ARE NO OUTSTANDING
(I) SECURITIES OF THE COMPANY OR ANY OF THE SUBSIDIARIES OF THE COMPANY WHICH
ARE CONVERTIBLE INTO OR EXCHANGEABLE FOR SHARES OF CAPITAL STOCK OR VOTING
SECURITIES OF ANY SUBSIDIARY OF THE COMPANY OR (II) OPTIONS OR OTHER RIGHTS TO
ACQUIRE FROM THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY, OR OTHER OBLIGATION
OF THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY TO ISSUE, ANY CAPITAL STOCK,
VOTING SECURITIES OR SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR CAPITAL
STOCK OR VOTING SECURITIES OF ANY SUBSIDIARY OF THE COMPANY (COLLECTIVELY, THE
“SUBSIDIARY SECURITIES”).  THERE ARE NO OUTSTANDING OBLIGATIONS OF THE COMPANY
OR ANY SUBSIDIARY OF THE COMPANY TO REPURCHASE, REDEEM OR OTHERWISE ACQUIRE ANY
OUTSTANDING SUBSIDIARY SECURITIES.


 


(3)                                  THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT BY THE COMPANY AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY ARE WITHIN THE CORPORATE POWERS OF THE COMPANY AND HAVE BEEN
DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART

 

3

--------------------------------------------------------------------------------



 


OF THE COMPANY, AND THIS AGREEMENT, WHEN DULY EXECUTED AND DELIVERED BY THE
PARTIES HERETO, WILL CONSTITUTE A VALID AND LEGALLY BINDING INSTRUMENT OF THE
COMPANY ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEMENT HEREOF
MAY BE LIMITED BY THE EFFECT OF ANY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION OR SIMILAR LAWS OR COURT DECISIONS AFFECTING ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND EXCEPT AS ENFORCEMENT HEREOF IS SUBJECT TO
GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER ENFORCEMENT IS CONSIDERED IN
A PROCEEDING IN EQUITY OR AT LAW).


 


(4)                                  THE INVESTOR SHARES HAVE BEEN DULY
AUTHORIZED BY THE COMPANY, AND WHEN ISSUED AND DELIVERED BY THE COMPANY AGAINST
PAYMENT THEREFOR AS CONTEMPLATED BY THIS AGREEMENT, THE INVESTOR SHARES WILL BE
VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, AND WILL CONFORM TO THE
DESCRIPTION OF THE COMMON STOCK CONTAINED IN THE PROSPECTUS.


 


(5)                                  THE EXECUTION AND DELIVERY OF THIS
AGREEMENT DO NOT, AND THE COMPLIANCE BY THE COMPANY WITH THE TERMS HEREOF WILL
NOT, (I) VIOLATE THE CERTIFICATE OF INCORPORATION (AS AMENDED TO DATE) OF THE
COMPANY OR THE BY-LAWS (AS AMENDED TO DATE) OF THE COMPANY, (II) RESULT IN A
BREACH OR VIOLATION OF ANY OF THE TERMS OR PROVISIONS OF, OR CONSTITUTE A
DEFAULT UNDER, ANY INDENTURE, MORTGAGE, DEED OF TRUST, LOAN AGREEMENT OR OTHER
AGREEMENT OR INSTRUMENT TO WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A
PARTY OR BY WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS BOUND OR TO WHICH
ANY OF THEIR PROPERTIES OR ASSETS ARE SUBJECT, OR (III) RESULT IN A VIOLATION
OF, OR FAILURE TO BE IN COMPLIANCE WITH, ANY APPLICABLE STATUTE OR ANY ORDER,
JUDGMENT, DECREE, RULE OR REGULATION OF ANY COURT OR GOVERNMENTAL, REGULATORY OR
SELF-REGULATORY AGENCY OR BODY HAVING JURISDICTION OVER THE COMPANY OR ANY OF
ITS SUBSIDIARIES OR ANY OF THEIR PROPERTIES OR ASSETS, EXCEPT WHERE SUCH BREACH,
VIOLATION, DEFAULT OR THE FAILURE TO BE IN COMPLIANCE WOULD NOT INDIVIDUALLY OR
IN THE AGGREGATE HAVE A MATERIAL ADVERSE EFFECT OR ADVERSELY AFFECT THE ABILITY
OF THE COMPANY TO ISSUE AND SELL THE INVESTOR SHARES; AND NO CONSENT, APPROVAL,
AUTHORIZATION, ORDER, REGISTRATION, FILING OR QUALIFICATION OF OR WITH ANY SUCH
COURT OR GOVERNMENTAL, REGULATORY OR SELF-REGULATORY AGENCY OR BODY IS REQUIRED
FOR THE VALID AUTHORIZATION, EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY
OF THIS AGREEMENT OR THE ISSUANCE OF THE INVESTOR SHARES, EXCEPT FOR SUCH
CONSENTS, APPROVALS, AUTHORIZATIONS, REGISTRATIONS, FILINGS OR QUALIFICATIONS AS
MAY BE REQUIRED UNDER THE SECURITIES ACT OR STATE SECURITIES OR “BLUE SKY” LAWS
AND HAVE BEEN OR WILL BE OBTAINED AND WHICH HAVE BEEN OR WILL BE MADE IN
CONNECTION WITH THE LISTING OF THE INVESTOR SHARES ON THE NASDAQ GLOBAL MARKET.


 


(6)                                  THE COMPANY MEETS THE REQUIREMENTS FOR THE
USE OF FORM S-3 UNDER THE SECURITIES ACT FOR THE PRIMARY ISSUANCE OF
SECURITIES.  THE REGISTRATION STATEMENT HAS BEEN DECLARED EFFECTIVE BY THE
COMMISSION AND AT THE TIME IT BECAME EFFECTIVE, AND AS OF THE DATE HEREOF, THE
REGISTRATION STATEMENT COMPLIED AND COMPLIES WITH RULE 415 UNDER THE SECURITIES
ACT.  NO STOP ORDER SUSPENDING THE EFFECTIVENESS OF THE REGISTRATION STATEMENT
HAS BEEN ISSUED AND NO PROCEEDING FOR THAT PURPOSE HAS BEEN INITIATED OR, TO THE
COMPANY’S KNOWLEDGE, THREATENED BY THE COMMISSION.  ON THE EFFECTIVE DATE OF THE
REGISTRATION STATEMENT, THE REGISTRATION STATEMENT COMPLIED, ON THE DATE OF THE
PROSPECTUS, THE PROSPECTUS WILL COMPLY, AND AT THE DATE OF THE CLOSING, THE
REGISTRATION STATEMENT AND THE PROSPECTUS WILL COMPLY, IN ALL MATERIAL RESPECTS
WITH THE APPLICABLE PROVISIONS OF THE SECURITIES ACT AND THE APPLICABLE
RULES AND REGULATIONS OF THE COMMISSION THEREUNDER; ON THE EFFECTIVE DATE OF THE
REGISTRATION STATEMENT, THE REGISTRATION STATEMENT DID NOT, ON THE DATE OF THE
PROSPECTUS, THE PROSPECTUS DID NOT, AND AT THE DATE OF THE CLOSING, THE
REGISTRATION STATEMENT AND THE PROSPECTUS, WILL NOT, CONTAIN AN UNTRUE STATEMENT
OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT

 

4

--------------------------------------------------------------------------------



 


REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE (WITH RESPECT
TO THE PROSPECTUS), NOT MISLEADING; AND WHEN FILED WITH THE COMMISSION, THE
DOCUMENTS INCORPORATED BY REFERENCE IN THE REGISTRATION STATEMENT AND THE
PROSPECTUS, COMPLIED OR WILL COMPLY IN ALL MATERIAL RESPECTS WITH THE APPLICABLE
PROVISIONS OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE
ACT”), AND THE APPLICABLE RULES AND REGULATIONS OF THE COMMISSION THEREUNDER. 
THERE IS NO MATERIAL DOCUMENT OF A CHARACTER REQUIRED TO BE DESCRIBED IN THE
REGISTRATION STATEMENT OR THE PROSPECTUS OR TO BE FILED AS AN EXHIBIT TO THE
REGISTRATION STATEMENT THAT IS NOT DESCRIBED OR FILED AS REQUIRED.


 


(7)                                  THE CONSOLIDATED FINANCIAL STATEMENTS AND
FINANCIAL SCHEDULES OF THE COMPANY INCLUDED OR INCORPORATED BY REFERENCE IN THE
REGISTRATION STATEMENT AND THE PROSPECTUS COMPLY AS TO FORM WITH THE APPLICABLE
ACCOUNTING REQUIREMENTS OF THE SECURITIES ACT AND HAVE BEEN PREPARED IN
CONFORMITY WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES (EXCEPT, WITH RESPECT
TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS, FOR THE FOOTNOTES AND
SUBJECT TO CUSTOMARY AUDIT ADJUSTMENTS) APPLIED ON A CONSISTENT BASIS, ARE
CONSISTENT IN ALL MATERIAL RESPECTS WITH THE BOOKS AND RECORDS OF THE COMPANY,
AND ACCURATELY PRESENT IN ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL
POSITION, RESULTS OF OPERATIONS AND CASH FLOW OF THE COMPANY AND ITS
SUBSIDIARIES AS OF AND FOR THE PERIODS COVERED THEREBY.


 


(8)                                  THERE ARE NO MATERIAL LIABILITIES OF THE
COMPANY OR ANY SUBSIDIARY OF THE COMPANY OF ANY KIND WHATSOEVER, WHETHER
ACCRUED, CONTINGENT, ABSOLUTE, DETERMINED, DETERMINABLE OR OTHERWISE, AND THERE
IS NO EXISTING CONDITION, SITUATION OR SET OF CIRCUMSTANCES WHICH COULD
REASONABLY BE EXPECTED TO RESULT IN SUCH A LIABILITY, OTHER THAN LIABILITIES
DISCLOSED IN THE CONSOLIDATED FINANCIAL STATEMENTS AND FINANCIAL SCHEDULES OF
THE COMPANY, AND OTHER UNDISCLOSED LIABILITIES WHICH, INDIVIDUALLY OR IN THE
AGGREGATE, ARE NOT MATERIAL TO THE COMPANY AND ANY OF ITS SUBSIDIARIES, TAKEN AS
A WHOLE.


 


(9)                                  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES HAS SUSTAINED SINCE THE RESPECTIVE DATES OF THE LATEST AUDITED
FINANCIAL STATEMENTS INCLUDED OR INCORPORATED BY REFERENCE IN THE REGISTRATION
STATEMENT AND PROSPECTUS ANY MATERIAL LOSS OR INTERFERENCE WITH ITS BUSINESS
FROM FIRE, EXPLOSION, FLOOD OR OTHER CALAMITY, WHETHER OR NOT COVERED BY
INSURANCE, OR FROM ANY LABOR DISPUTE OR COURT OR GOVERNMENTAL ACTION, ORDER OR
DECREE, OTHERWISE THAN AS DISCLOSED IN OR CONTEMPLATED BY THE REGISTRATION
STATEMENT AND PROSPECTUS; AND, SINCE THE RESPECTIVE DATES AS OF WHICH
INFORMATION IS GIVEN IN THE REGISTRATION STATEMENT AND PROSPECTUS, THERE HAS NOT
BEEN ANY MATERIAL CHANGE IN THE CAPITAL STOCK OR LONG-TERM DEBT OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES, THE COMPANY AND ITS SUBSIDIARIES HAVE NOT INCURRED
ANY MATERIAL LIABILITIES OR OBLIGATIONS, DIRECT OR CONTINGENT, NOR ENTERED INTO
ANY MATERIAL TRANSACTIONS, EXCEPT FOR ENTERING INTO PURCHASE ORDERS IN THE
ORDINARY COURSE OF BUSINESS, AND THERE HAS NOT BEEN ANY MATERIAL ADVERSE CHANGE
IN OR AFFECTING THE GENERAL AFFAIRS, MANAGEMENT, FINANCIAL POSITION,
STOCKHOLDERS’ EQUITY OR RESULTS OF OPERATIONS OF THE COMPANY AND ITS
SUBSIDIARIES CONSIDERED AS A WHOLE, OTHERWISE THAN AS DISCLOSED IN OR
CONTEMPLATED BY THE REGISTRATION STATEMENT AND PROSPECTUS.


 


(10)                            OTHER THAN AS DISCLOSED IN THE PROSPECTUS, THERE
ARE NO LEGAL, GOVERNMENTAL OR REGULATORY PROCEEDINGS PENDING TO WHICH THE
COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY OR OF WHICH ANY MATERIAL PROPERTY
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IS THE SUBJECT WHICH, TAKING INTO
ACCOUNT THE LIKELIHOOD OF THE OUTCOME, THE DAMAGES OR OTHER RELIEF SOUGHT AND

 

5

--------------------------------------------------------------------------------



 


OTHER RELEVANT FACTORS, WOULD INDIVIDUALLY OR IN THE AGGREGATE REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR ADVERSELY AFFECT THE ABILITY OF
THE COMPANY TO ISSUE AND SELL THE INVESTOR SHARES; TO THE BEST OF THE COMPANY’S
KNOWLEDGE, NO SUCH PROCEEDINGS ARE THREATENED OR CONTEMPLATED BY GOVERNMENTAL OR
REGULATORY AUTHORITIES OR THREATENED BY OTHERS.


 


(11)                            THE COMPANY AND EACH OF ITS SUBSIDIARIES HAVE
GOOD AND MARKETABLE TITLE TO ALL THE REAL PROPERTY AND OWNS ALL OTHER PROPERTIES
AND ASSETS, REFLECTED AS OWNED IN THE FINANCIAL STATEMENTS INCLUDED OR
INCORPORATED BY REFERENCE IN THE REGISTRATION STATEMENT AND THE PROSPECTUS,
SUBJECT TO NO LIEN, MORTGAGE, PLEDGE, CHARGE OR ENCUMBRANCE OF ANY KIND EXCEPT
THOSE, IF ANY, REFLECTED IN SUCH FINANCIAL STATEMENTS OR WHICH ARE NOT MATERIAL
TO THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE.  THE COMPANY AND EACH OF
ITS SUBSIDIARIES HOLD THEIR RESPECTIVE LEASED REAL AND PERSONAL PROPERTIES UNDER
VALID AND BINDING LEASES, EXCEPT WHERE THE FAILURE TO DO SO WOULD NOT REASONABLY
BE EXPECTED TO INDIVIDUALLY OR IN THE AGGREGATE HAVE A MATERIAL ADVERSE EFFECT.


 


(12)                            THE COMPANY HAS FILED ALL NECESSARY FEDERAL AND
STATE INCOME AND FRANCHISE TAX RETURNS AND HAS PAID ALL TAXES SHOWN AS DUE
THEREON OR HAS FILED ALL NECESSARY EXTENSIONS, AND THERE IS NO TAX DEFICIENCY
THAT HAS BEEN, OR TO THE KNOWLEDGE OF THE COMPANY MIGHT BE, ASSERTED AGAINST THE
COMPANY OR ANY OF ITS PROPERTIES OR ASSETS THAT WOULD IN THE AGGREGATE OR
INDIVIDUALLY REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE AFFECT.


 


(13)                            THERE ARE NO AUTHORIZED OPTIONS, WARRANTS,
PREEMPTIVE RIGHTS, RIGHTS OF FIRST REFUSAL OR OTHER RIGHTS TO PURCHASE, OR
EQUITY OR DEBT SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR,
ANY CAPITAL STOCK OF THE COMPANY OR ITS SUBSIDIARIES OTHER THAN THOSE ACCURATELY
DESCRIBED IN THE REGISTRATION STATEMENT AND THE PROSPECTUS.  THERE ARE NO
HOLDERS OR BENEFICIAL OWNERS OF SECURITIES OF THE COMPANY HAVING RIGHTS TO
REGISTRATION THEREOF WHOSE SECURITIES HAVE NOT BEEN PREVIOUSLY REGISTERED OR WHO
HAVE NOT WAIVED SUCH RIGHTS WITH RESPECT TO THE REGISTRATION OF THE COMPANY’S
SECURITIES ON THE REGISTRATION STATEMENT, EXCEPT WHERE THE FAILURE TO OBTAIN
SUCH WAIVER WOULD NOT INDIVIDUALLY OR IN THE AGGREGATE REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


(14)                            THE COMPANY HAS NOT TAKEN AND WILL NOT TAKE ANY
ACTION THAT CONSTITUTES OR IS DESIGNED TO CAUSE OR RESULT, OR WHICH MIGHT
REASONABLY BE EXPECTED TO CAUSE OR RESULT, UNDER THE EXCHANGE ACT OR OTHERWISE,
IN STABILIZATION OR MANIPULATION OF THE PRICE OF ANY SECURITY OF THE COMPANY TO
FACILITATE THE SALE OR RESALE OF THE OFFERED SHARES.


 


(15)                            OTHER THAN AS DISCLOSED IN THE PROSPECTUS, THE
COMPANY TOGETHER WITH ITS SUBSIDIARIES OWNS AND POSSESSES ALL RIGHT, TITLE AND
INTEREST IN AND TO, OR, TO THE COMPANY’S KNOWLEDGE, HAS DULY LICENSED FROM THIRD
PARTIES, ALL PATENTS, PATENT RIGHTS, TRADE SECRETS, INVENTIONS, KNOW-HOW,
TRADEMARKS, TRADE NAMES, COPYRIGHTS, SERVICE MARKS AND OTHER PROPRIETARY RIGHTS
(“INTELLECTUAL PROPERTY”) MATERIAL TO THE BUSINESS OF THE COMPANY AND EACH OF
ITS SUBSIDIARIES TAKEN AS A WHOLE AS CURRENTLY CONDUCTED AND AS DESCRIBED IN THE
PROSPECTUS.  TO THE COMPANY’S KNOWLEDGE AND EXCEPT AS WOULD NOT INDIVIDUALLY OR
IN THE AGGREGATE HAVE A MATERIAL ADVERSE EFFECT, THERE IS NO INFRINGEMENT OR
OTHER VIOLATION BY THIRD PARTIES OF ANY OF THE INTELLECTUAL PROPERTY OF THE
COMPANY.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED ANY
NOTICE OF INFRINGEMENT OR MISAPPROPRIATION FROM ANY THIRD PARTY THAT HAS NOT
BEEN RESOLVED OR DISPOSED OF AND, TO THE COMPANY’S KNOWLEDGE, NEITHER THE
COMPANY NOR ANY OF ITS SUBSIDIARIES HAS INFRINGED OR MISAPPROPRIATED THE
INTELLECTUAL PROPERTY OF ANY THIRD PARTY, WHICH INFRINGEMENT OR MISAPPROPRIATION

 

6

--------------------------------------------------------------------------------



 


WOULD INDIVIDUALLY OR IN THE AGGREGATE HAVE A MATERIAL ADVERSE EFFECT.  FURTHER,
THERE IS NO PENDING OR, TO THE COMPANY’S KNOWLEDGE AND EXCEPT AS WOULD NOT
INDIVIDUALLY OR IN THE AGGREGATE HAVE A MATERIAL ADVERSE EFFECT, THREATENED
ACTION, SUIT, PROCEEDING OR CLAIM BY GOVERNMENTAL AUTHORITIES OR OTHERS THAT THE
COMPANY IS INFRINGING A PATENT, AND THERE IS NO PENDING OR, TO THE COMPANY’S
KNOWLEDGE AND EXCEPT AS WOULD NOT INDIVIDUALLY OR IN THE AGGREGATE HAVE A
MATERIAL ADVERSE EFFECT, THREATENED LEGAL OR ADMINISTRATIVE PROCEEDING RELATING
TO PATENTS AND PATENT APPLICATIONS OF THE COMPANY, OTHER THAN PROCEEDINGS
INITIATED BY THE COMPANY BEFORE THE UNITED STATES PATENT AND TRADEMARK OFFICE
AND THE PATENT OFFICES OF CERTAIN FOREIGN JURISDICTIONS WHICH ARE IN THE
ORDINARY COURSE OF PATENT PROSECUTION.  TO THE COMPANY’S KNOWLEDGE, THE PATENT
APPLICATIONS OF THE COMPANY PRESENTLY ON FILE DISCLOSE PATENTABLE SUBJECT
MATTER, AND THE COMPANY IS NOT AWARE OF ANY INVENTORSHIP CHALLENGES, ANY
INTERFERENCE WHICH HAS BEEN DECLARED OR PROVOKED, OR ANY OTHER MATERIAL FACT
THAT (I) WOULD PRECLUDE THE ISSUANCE OF PATENTS WITH RESPECT TO SUCH
APPLICATIONS, OR (II) WOULD LEAD OUTSIDE PATENT COUNSEL FOR THE COMPANY TO
CONCLUDE THAT SUCH PATENTS, WHEN ISSUED, WOULD NOT BE VALID AND ENFORCEABLE IN
ACCORDANCE WITH APPLICABLE REGULATIONS.


 


(16)                            THE CONDUCT OF THE BUSINESS OF THE COMPANY AND
EACH OF ITS SUBSIDIARIES IS IN COMPLIANCE IN ALL RESPECTS WITH APPLICABLE LAWS,
RULES AND REGULATIONS OF GOVERNMENTAL AND REGULATORY BODIES, EXCEPT WHERE THE
FAILURE TO BE IN COMPLIANCE WOULD NOT INDIVIDUALLY OR IN THE AGGREGATE HAVE A
MATERIAL ADVERSE EFFECT.


 


(17)                            THE COMPANY IS NOT, AND DOES NOT INTEND TO
CONDUCT ITS BUSINESS IN A MANNER IN WHICH IT WOULD BECOME, AN “INVESTMENT
COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


 


(18)                            ALL OFFERS AND SALES OF THE COMPANY’S CAPITAL
STOCK PRIOR TO THE DATE HEREOF WERE AT ALL RELEVANT TIMES REGISTERED PURSUANT TO
THE SECURITIES ACT OR EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND WERE DULY REGISTERED WITH OR THE SUBJECT OF AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE APPLICABLE STATE SECURITIES
OR BLUE SKY LAWS, EXCEPT WHERE THE FAILURE TO DO SO WOULD NOT INDIVIDUALLY OR IN
THE AGGREGATE REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(19)                            THE COMPANY HAS FILED WITH THE NASDAQ GLOBAL
MARKET A NOTIFICATION OF LISTING OF ADDITIONAL SHARES WITH RESPECT TO THE
INVESTOR SHARES REQUIRED BY THE RULES OF THE NASDAQ GLOBAL MARKET AND HAS NOT
RECEIVED A NOTICE FROM THE NASDAQ GLOBAL MARKET THAT SUCH NOTIFICATION IS
INSUFFICIENT.  THE OFFER AND SALE OF THE OFFERED SHARES DOES NOT REQUIRE
STOCKHOLDER APPROVAL UNDER RULE 4350 OF THE NASDAQ STOCK MARKET RULES.


 


(20)                            NEITHER THE COMPANY NOR ITS SUBSIDIARIES NOR, TO
THE BEST OF THE COMPANY’S KNOWLEDGE, ANY EMPLOYEE OR AGENT OF THE COMPANY OR ITS
SUBSIDIARIES, HAS MADE ANY CONTRIBUTION OR OTHER PAYMENT TO ANY OFFICIAL OF, OR
CANDIDATE FOR, ANY FEDERAL, STATE OR FOREIGN OFFICE IN VIOLATION OF ANY LAW OR
OF THE CHARACTER REQUIRED TO BE DISCLOSED IN THE PROSPECTUS.


 


(21)                            THERE IS NO BROKER, FINDER OR OTHER PARTY THAT
IS ENTITLED TO RECEIVE FROM THE COMPANY ANY BROKERAGE OR FINDER’S FEE OR OTHER
FEE OR COMMISSION AS A RESULT OF ANY TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, EXCEPT AS DISCLOSED ON SCHEDULE III.

 

7

--------------------------------------------------------------------------------



 


(22)                            THERE ARE NO OUTSTANDING LOANS, ADVANCES (EXCEPT
NORMAL ADVANCES FOR BUSINESS EXPENSES IN THE ORDINARY COURSE OF BUSINESS) OR
GUARANTEES OR INDEBTEDNESS BY THE COMPANY TO, OR FOR THE BENEFIT OF, ANY OF THE
OFFICERS OR DIRECTORS OF THE COMPANY.


 


(23)                            TO THE EXTENT THAT THE COMPANY OR ANY OTHER
PERSON ACTING ON ITS BEHALF HAS PROVIDED THE INVESTOR OR ITS AGENTS OR COUNSEL
WITH ANY INFORMATION THAT THE COMPANY BELIEVES CONSTITUTES MATERIAL, NON-PUBLIC
INFORMATION, ANY SUCH MATERIAL, NON-PUBLIC INFORMATION WILL BE DISCLOSED TO THE
PUBLIC BY THE COMPANY NO LESS THAN 48 HOURS PRIOR TO THE CLOSING.


 


5.                                       CONDITIONS.  THE OBLIGATION OF EACH
INVESTOR TO PURCHASE AND ACQUIRE THE INVESTOR SHARES HEREUNDER SHALL BE SUBJECT
TO THE CONDITION THAT ALL REPRESENTATIONS AND WARRANTIES AND OTHER STATEMENTS OF
THE COMPANY SHALL BE TRUE AND CORRECT AS OF AND ON EACH OF THE DATE OF THIS
AGREEMENT AND THE DATE OF THE CLOSING, THE CONDITION THAT THE COMPANY SHALL HAVE
PERFORMED ALL OF ITS OBLIGATIONS HEREUNDER THERETOFORE TO BE PERFORMED, AND THE
FOLLOWING ADDITIONAL CONDITIONS:


 


(A)           THE PROSPECTUS SHALL HAVE BEEN FILED WITH THE COMMISSION PURSUANT
TO RULE 424(B) UNDER THE SECURITIES ACT WITHIN THE APPLICABLE TIME PERIOD
PRESCRIBED FOR SUCH FILING, NO STOP ORDER SUSPENDING THE EFFECTIVENESS OF THE
REGISTRATION STATEMENT OR ANY PART THEREOF SHALL HAVE BEEN ISSUED AND NO
PROCEEDING FOR THAT PURPOSE SHALL HAVE BEEN INITIATED OR THREATENED BY THE
COMMISSION, AND THE INVESTOR SHALL HAVE RECEIVED THE PROSPECTUS IN ACCORDANCE
WITH THE FEDERAL SECURITIES LAWS.


 


(B)           THE OFFERED SHARES SHALL HAVE BEEN AUTHORIZED FOR QUOTATION ON THE
NASDAQ GLOBAL MARKET.


 


6.                                       MISCELLANEOUS.


 


(A)           FEES AND EXPENSES.  EACH OF THE PARTIES HERETO SHALL BE
RESPONSIBLE FOR THEIR OWN EXPENSES INCURRED IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY.


 


(B)           BINDING AGREEMENT; ASSIGNMENT.  THIS AGREEMENT SHALL BE BINDING
UPON, AND SHALL INURE SOLELY TO THE BENEFIT OF, EACH OF THE PARTIES HERETO, AND
EACH OF THEIR RESPECTIVE HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS AND
PERMITTED ASSIGNS, AND NO OTHER PERSON SHALL ACQUIRE OR HAVE ANY RIGHT UNDER OR
BY VIRTUE OF THIS AGREEMENT.  THE INVESTORS MAY NOT ASSIGN ANY OF THESE RIGHTS
OR OBLIGATIONS HEREUNDER TO ANY OTHER PERSON OR ENTITY WITHOUT THE PRIOR WRITTEN
CONSENT OF THE COMPANY.


 


(C)           ENTIRE AGREEMENT.  THIS AGREEMENT, INCLUDING EXHIBIT A AND
SCHEDULES I, II AND III HERETO, CONSTITUTES THE ENTIRE UNDERSTANDING BETWEEN THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY BE AMENDED ONLY
BY WRITTEN EXECUTION BY EACH OF THE PARTIES HERETO.  UPON EXECUTION BY THE
COMPANY AND THE INVESTORS, THIS AGREEMENT SHALL BE BINDING ON EACH OF THE
PARTIES HERETO.


 


(D)           CONSENT TO JURISDICTION.  THIS AGREEMENT SHALL BE ENFORCED,
GOVERNED AND CONSTRUED IN ALL RESPECTS IN ACCORDANCE WITH THE LAWS OF THE STATE
OF DELAWARE, WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAWS PRINCIPLES.

 

8

--------------------------------------------------------------------------------



 


(E)           NOTICES.  ALL NOTICES, REQUESTS, CONSENTS AND OTHER COMMUNICATION
HEREUNDER SHALL BE IN WRITING, SHALL BE MAILED BY FIRST CLASS REGISTERED OR
CERTIFIED MAIL, OR NATIONALLY RECOGNIZED OVERNIGHT EXPRESS COURIER POSTAGE
PREPAID, AND SHALL BE DEEMED GIVEN WHEN SO MAILED AND SHALL BE DELIVERED AS
ADDRESSED AS FOLLOWS:


 

if to the Company, to:

 

VIVUS, Inc.
1172 Castro Street
Mountain View, CA 94040
Attn: Chief Financial Officer

 

with a copy mailed to:

 

Wilson Sonsini Goodrich & Rosati
650 Page Mill Road
Palo Alto, CA 94304
Attn: Mark Reinstra, Esq.

 

or to such other Person at such other place as the Company shall designate to
the Investors in writing; and if to the Investors, at the addresses as set forth
on Exhibit A hereto, or at such other address or addresses as may have been
furnished to the Company in writing.

 


(F)            COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH
WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN
TOGETHER SHALL CONSTITUTE ONE IN THE SAME AGREEMENT.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

VIVUS, Inc.

 

 

 

 

 

 

 

By:

/s/ Timothy E. Morris

 

 

Name: Timothy E. Morris

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of the date
first above written:

 

 

CAXTON INTERNATIONAL LIMITED

 

 

By:

/s/John G. Forbes, Jr.

 

By:

 

 

Name: John G. Forbes, Jr.

 

 

Name:

 

Title: Chief Financial Officer

 

 

Title:

 

Address:

 

 

 

 

 

Telephone:

Facsimile:

Email Address:

 

Nominee (name in which Investor Shares are to be registered,
if different than name of Investor):

 

Address of Nominee:

 

 

Taxpayer ID. Number: N/A

(if acquired in the name of a nominee, the taxpayer ID. number of such nominee)

 

Broker:

Broker Contact Name:

Broker Contact Telephone:

Broker Contact Facsimile:

Broker Contact E-mail Address:

 

DTC account number:

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of the date
first above written:

 

 

CHILTON SMALL CAP INTERNATIONAL, L.P.

 

By: Chilton Investment Company, LLC as General Partner

 

 

By:

/s/Norman B. Champ III

 

By:

 

 

Name: Norman B. Champ III

 

 

Name:

 

Title: Executive Vice President

 

 

Title:

 

Address:

 

 

 

 

 

Telephone:

Facsimile:

Email Address:

 

Nominee (name in which Investor Shares are to be registered,
if different than name of Investor):

 

Address of Nominee:

 

 

Taxpayer ID. Number: N/A

(if acquired in the name of a nominee, the taxpayer ID. number of such nominee)

 

Broker:

Broker Contact Name:

Broker Contact Telephone:

Broker Contact Facsimile:

Broker Contact E-mail Address:

 

DTC account number:

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of the date
first above written:

 

 

CUDD & CO. (DEKA INVESTMENTS)

 

 

By:

/s/Kai Briming

 

By:

 

 

Name: Kai Briming

 

 

Name:

 

Title: Portfolio Manager

 

 

Title:

 

Address:

 

 

 

 

 

Telephone:

Facsimile:

Email Address:

 

Nominee (name in which Investor Shares are to be registered,
if different than name of Investor):

 

Address of Nominee:

 

 

Taxpayer ID. Number: N/A

(if acquired in the name of a nominee, the taxpayer ID. number of such nominee)

 

Broker:

Broker Contact Name:

Broker Contact Telephone:

Broker Contact Facsimile:

Broker Contact E-mail Address:

 

DTC account number:

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of the date
first above written:

 

 

DEERFIELD PRIVATE DESIGN FUND, LP

 

 

By:

/s/Darren Levine

 

By:

 

 

Name: Darren Levine

 

 

Name:

 

Title: Chief Financial Officer

 

 

Title:

 

Address:

 

 

 

 

 

Telephone:

Facsimile:

Email Address:

 

Nominee (name in which Investor Shares are to be registered,
if different than name of Investor):

 

Address of Nominee:

 

 

Taxpayer ID. Number: N/A

(if acquired in the name of a nominee, the taxpayer ID. number of such nominee)

 

Broker:

Broker Contact Name:

Broker Contact Telephone:

Broker Contact Facsimile:

Broker Contact E-mail Address:

 

DTC account number:

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of the date
first above written:

 

 

DEERFIELD PRIVATE DESIGN FUND INTERNATIONAL, LP

 

 

By:

/s/Darren Levine

 

By:

 

 

Name: Darren Levine

 

 

Name:

 

Title: Chief Financial Officer

 

 

Title:

 

Address:

 

 

 

 

 

Telephone:

Facsimile:

Email Address:

 

Nominee (name in which Investor Shares are to be registered,
if different than name of Investor):

 

Address of Nominee:

 

 

Taxpayer ID. Number: N/A

(if acquired in the name of a nominee, the taxpayer ID. number of such nominee)

 

Broker:

Broker Contact Name:

Broker Contact Telephone:

Broker Contact Facsimile:

Broker Contact E-mail Address:

 

DTC account number:

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of the date
first above written:

 

 

DOMAIN PUBLIC EQUITY PARTNERS, L.P.

 

By: Domain Public Equity Associates, L.L.C.

 

 

By:

/s/Nicole Vitullo

 

By:

 

 

Name: Nicole Vitullo

 

 

Name:

 

Title: Managing Member

 

 

Title:

 

Address:

 

 

 

 

 

Telephone:

Facsimile:

Email Address:

 

Nominee (name in which Investor Shares are to be registered,
if different than name of Investor):

 

Address of Nominee:

 

 

Taxpayer ID. Number: N/A

(if acquired in the name of a nominee, the taxpayer ID. number of such nominee)

 

Broker:

Broker Contact Name:

Broker Contact Telephone:

Broker Contact Facsimile:

Broker Contact E-mail Address:

 

DTC account number:

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of the date
first above written:

 

 

FIDELITY CONTRAFUND ON BEHALF OF ITS SERIES FIDELITY CONTRAFUND

 

 

By:

/s/Adrien Deberghes

 

By:

 

 

Name: Adrien Deberghes

 

 

Name:

 

Title: Deputy Treasurer

 

 

Title:

 

Address:

 

 

 

 

 

Telephone:

Facsimile:

Email Address:

 

Nominee (name in which Investor Shares are to be registered,
if different than name of Investor):

 

Address of Nominee:

 

 

Taxpayer ID. Number: N/A

(if acquired in the name of a nominee, the taxpayer ID. number of such nominee)

 

Broker:

Broker Contact Name:

Broker Contact Telephone:

Broker Contact Facsimile:

Broker Contact E-mail Address:

 

DTC account number:

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of the date
first above written:

 

 

FIDELITY CONTRAFUND ON BEHALF OF ITS SERIES FIDELITY NEW INSIGHTS FUND

 

 

By:

/s/Adrien Deberghes

 

By:

 

 

Name: Adrien Deberghes

 

 

Name:

 

Title: Deputy Treasurer

 

 

Title:

 

Address:

 

 

 

 

 

Telephone:

Facsimile:

Email Address:

 

Nominee (name in which Investor Shares are to be registered,
if different than name of Investor):

 

Address of Nominee:

 

 

Taxpayer ID. Number: N/A

(if acquired in the name of a nominee, the taxpayer ID. number of such nominee)

 

Broker:

Broker Contact Name:

Broker Contact Telephone:

Broker Contact Facsimile:

Broker Contact E-mail Address:

 

DTC account number:

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of the date
first above written:

 

 

UBS O’CONNOR LLC F/B/O: O’CONNOR PIPES CORPORATE STRATEGIES MASTER LIMITED

 

 

By:

/s/Jeffrey Putnam

 

By:

 

 

Name: Jeffrey Putnam

 

 

Name:

 

Title: Executive Director

 

 

Title:

 

Address:

 

 

 

 

 

Telephone:

Facsimile:

Email Address:

 

Nominee (name in which Investor Shares are to be registered,
if different than name of Investor):

 

Address of Nominee:

 

 

Taxpayer ID. Number: N/A

(if acquired in the name of a nominee, the taxpayer ID. number of such nominee)

 

Broker:

Broker Contact Name:

Broker Contact Telephone:

Broker Contact Facsimile:

Broker Contact E-mail Address:

 

DTC account number:

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of the date
first above written:

 

 

VISIUM LONG BIAS OFFSHORE FUND, LTD

VISIUM LONG BIAS FUND, LP

VISIUM BALANCED OFFSHORE FUND, LTD

VISIUM BALANCED FUND, LP

 

 

By:

/s/Mark Gottlieb

 

By:

 

 

Name: Mark Gottlieb

 

 

Name:

 

Title: Authorized Signatory

 

 

Title:

 

Address:

 

 

 

 

 

Telephone:

Facsimile:

Email Address:

 

Nominee (name in which Investor Shares are to be registered,
if different than name of Investor):

 

Address of Nominee:

 

 

Taxpayer ID. Number: N/A

(if acquired in the name of a nominee, the taxpayer ID. number of such nominee)

 

Broker:

Broker Contact Name:

Broker Contact Telephone:

Broker Contact Facsimile:

Broker Contact E-mail Address:

 

DTC account number:

 

--------------------------------------------------------------------------------


 

Exhibit A

Investors

 

Caxton International Limited

 

Chilton Small Cap International, L.P.

 

Cudd & Co. (Deka Investments)

 

Deerfield Private Design Fund, LP

Deerfield Private Design Fund International, LP

 

Domain Public Equity Partners, L.P.

 

Fidelity Contrafund: Fidelity Contrafund

Fidelity Contrafund: Fidelity Advisor New Insights Fund

 

UBS O’Connor LLC F/B/O: O’Connor Pipes Corporate Strategies Master Limited

 

Visium Long Bias Offshore Fund, LTD

Visium Long Bias Fund, LP

Visium Balanced Offshore Fund, LTD

Visium Balanced Fund, LP

 

--------------------------------------------------------------------------------


 

SCHEDULE I
to
Securities Purchase Agreement

 

Closing: August 5, 2008

 

Name of Investor

 

Aggregate Purchase Price

 

Number of Offered Shares
to be Purchased by Investor

 

Caxton International Limited

 

$

19,986,242.64

 

2,572,232

 

 

 

 

 

 

 

Chilton Small Cap International, L.P.

 

$

3,885,000.00

 

500,000

 

 

 

 

 

 

 

Cudd & Co.

 

$

2,000,005.77

 

257,401

 

 

 

 

 

 

 

Deerfield Private Design Fund, LP

 

$

478,748.55

 

61,615

 

 

 

 

 

 

 

Deerfield Private Design Fund International, LP

 

$

771,250.20

 

99,260

 

 

 

 

 

 

 

Domain Public Equity Partners, L.P.

 

$

1,554,000.00

 

200,000

 

 

 

 

 

 

 

Fidelity Contrafund: Fidelity Contrafund

 

$

25,448,226.30

 

3,275,190

 

 

 

 

 

 

 

Fidelity Contrafund: Fidelity Advisor New Insights Fund

 

$

3,883,523.70

 

499,810

 

 

 

 

 

 

 

UBS O’Connor LLC F/B/O: O’Connor Pipes Corporate Strategy Master Limited

 

$

3,885,000.00

 

500,000

 

 

 

 

 

 

 

Visium Long Bias Offshore Fund, LTD

 

$

393,263.01

 

50,613

 

 

 

 

 

 

 

Visium Long Bias Fund, LP

 

$

123,978.12

 

15,956

 

 

 

 

 

 

 

Visium Balanced Offshore Fund, LTD

 

$

1,848,086.73

 

237,849

 

 

 

 

 

 

 

Visium Balanced Fund, LP

 

$

742,672.14

 

95,582

 

 

 

 

 

 

 

Purchase Price Per Share of Common Stock

 

$

7.77

 

 

 

 

Date and Time of Closing: August 5, 2008 at 1:00 p.m., Pacific Standard Time

 

WIRE INSTRUCTIONS

 

Aggregate Purchase Price to be wired to:

 

Bank:

Address:

Account Name:

SWIFT Code:

Account Number:

ABA Number:

E-mail confirmation to:

 

--------------------------------------------------------------------------------


 

SCHEDULE II

to

Securities Purchase Agreement

 

List of Subsidiaries

 

Percent Owned

 

 

 

 

 

·      VIVUS UK Limited (United Kingdom)

 

100

%

 

 

 

 

·      VIVUS BV (Netherlands)

 

100

%

 

 

 

 

·      VIVUS Real Estate, LLC (New Jersey)

 

100

%

 

--------------------------------------------------------------------------------


 

SCHEDULE III
to
Securities Purchase Agreement

 

List of Firm Receiving a Fee:

 

·                  Trout Capital LLC

740 Broadway

New York, NY 10003

Phone:  646-378-2900

Attn: Jonathan Fassberg

 

·                  Amount of Broker’s Fee = $1,300,000

 

--------------------------------------------------------------------------------